BYERS, District Judge.
Motion for an injunction pendente lite in án unfair competition ease. ’’ ■ " :
The plaintiff Lpng Island Nu Enamel Company, Inc., is a New York corporation and there is no allegation in the bill that the defendants are residents of any other state; hence diversity of citizenship is not alleged, and cannot be conjectured.
This Court has no jurisdiction of an unfair competition case, where diversity is not shown. General Baking Co. v. Shults Bread Co. (D. C.) 288 F. 954.
As to the other plaintiff Eastern Nu Enamel Company, Inc., the bill alleges that it is a Pennsylvania corporation, but there is no sufficient showing of unfair competition with it, on the part of the defendants, to justify granting an injunction pending final hearing.
Motion denied. Settle order.